From a judgment in the trial court in favor of the plaintiffs (Leuvinia Williams joined pro forma by her husband, R. W. Williams) the defendant Charley Garrett appeals by virtue of an affidavit of inability to pay costs in lieu of a regular appeal bond. Neither litigant has briefed the case in this court. We have examined the record for fundamental error and, finding none, the judgment of the trial court is affirmed on the authority of Haynes v. Radford Groc. Co., 118 Tex. 277, 14 S.W.2d 811. It is so ordered.